            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION


KENNY HERRON and MARY LOU
HERRON, as Guardians of the Person and
Estate of Cadence N evaeh McGuire, a minor;
MARY LOU HERRON, Administratrix of the
Estates of Jessica M. McGuire and Brinley M.
McGuire, a minor, and for their Wrongful
Deaths; and CHARLES JEFF GARDNER,
Administrator of the Estate of Nicholas
McGuire and for his Wrongful Death                     PLAINTIFFS


v.                      No. 3:16-cv-127-DPM


APAC OF TENNESSEE, INC.;, SUPERIOR
TRAFFIC CONTROL-MEMPHIS, INC.;
J E PHILLIPS & SONS, INC.; BEST TRUCK
& TRAILER, INC.; RICHARD CARL
ADAMS; and WABASH NATIONAL
CORPORATION dfb/a Wabash
National Trailer Centers, Inc.                      DEFENDANTS


                              ORDER
     1. The Court appreciates and approves the parties' stipulation,
NQ 275, about cross claims and counterclaims.
      2. The following claims are dismissed without prejudice and with

the specified caveat:
           • Wabash's cross claim against AP AC and Superior Traffic,
              NQ 79;

           • Superior Traffic's counterclaim and cross claim against
              Charles Jeff Gardner, administrator of the estate of
              Nicholas McGuire, NQ 82;
           • Superior Traffic's cross claim against Wabash, AP AC,
              Best, Phillips, and Adams, NQ 83;
           • Best's cross claim against AP AC and Superior Traffic,
              NQ 91;

           • Phillips and Adams's cross claim against APAC and
              Superior Traffic, NQ 92;
           • APAC' s counterclaim and cross claim against Charles Jeff
              Gardner, administrator of the estate of Nicholas McGuire,
              NQ 94; and

           • APAC' s cross claim against Superior Traffic, Phillips,
              Adams, Best, and Wabash, NQ 95.
All remaining defendants' other cross claims and counterclaims remain
pending for adjudication.
     3. The caveat: If the Court's 17 January 2019 Order, NQ 272, is
appealed, reversed, and the case is remanded, or if AP AC or Superior
Traffic otherwise becomes a party to this suit again in the future, all the
                                   -2-
defendants agree they will not assert the statute of limitations, the
statute of repose, laches, or any other defense based on the timing of
any re-asserted cross claim or counterclaim covered by the stipulation
and this Order.
     So Ordered.

                                                         (i

                                        D .P. Marshall Jr.
                                        United States District Judge




                                 -3 -
